Exhibit 10.7





 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY MAY NOT BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. THIS DEBT REFLECTED IN
THIS DEBENTURE IS FULLY SUBORDINATE TO OTHER DEBT OF THE ISSUER, OTHER THAN IN
ITS CONVERSION IN ACCORDANCE WITH ITS TERMS.

 

Original Issue Date: March 9, 2020

Original Conversion Price (subject to adjustment herein): $0.374

 

$99,054

 

 

8% CONVERTIBLE DEBENTURE

DUE MARCH 9, 2023

 

THIS 8% CONVERTIBLE DEBENTURE (“New Debenture” or “Debenture”) of UAS Drone
Corp., a Nevada corporation (the “Company”), having its principal place of
business at 420 Royal Palm Way, #100, Palm Beach, Florida 33480, is issued
pursuant that certain Exchange Agreement dated as of March 9, 2020 (the
“Exchange Agreement”), by and between the Company and GreenBlock Capital, LLC, a
Florida limited liability company (the “Holder”).

 

FOR VALUE RECEIVED, the Company promises to pay to the Holder or its registered
assigns, or shall have paid pursuant to the terms hereunder, the principal sum
of Ninety Nine Thousand Fifty Four Dollars ($99,054) on March 9, 2023 (the
“Maturity Date”) or such earlier date as this Debenture is required or permitted
to be repaid as provided hereunder, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture in
accordance with the provisions hereof. This Debenture is subject to the
following additional provisions:

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such specified Person.

 



 

 



 

“Alternate Consideration” shall have the meaning set forth in Section 5(c).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty (60) days after commencement, (c) the Company
or any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered, (d) the Company or any Significant Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within sixty (60) calendar days after
such appointment, (e) the Company or any Significant Subsidiary thereof makes a
general assignment for the benefit of creditors, (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts, (g) the
Company or any Significant Subsidiary thereof admits in writing that it is
generally unable to pay its debts as they become due, (h) the Company or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Common Stock” shall mean the $0.0001 par value authorized common stock of the
Company.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
of the Company which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Control”, “Controlled” and “Controlling” mean, when used with respect to any
specified Person, the power to vote at least 25% of the voting power of a
Person, or the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.

 



2

 



 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

 

“Debenture Register” shall have the meaning set forth in Section 2(c).

 

“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such derivative security conveys any voting rights in
any Equity Security, (b) such derivative security is required to be, or is
capable of being, settled through delivery of any Equity Security or (c) other
transactions hedge the value of such derivative security.

 

“Duke Share Exchange Agreement” shall mean the Share Exchange Agreement dated
March 4, 2020, with Duke Robotics, Inc., a Delaware corporation (“Duke”), and
the several shareholders of Duke as signatories thereto.

 

“Equity Right” means, with respect to any Person, any security (including any
preferred share, capital note, debt security or hybrid debt-equity security) or
obligation convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, or any options, calls, warrants,
restricted shares, restricted shares units, deferred share awards, share units,
“phantom” awards, dividend equivalents, participations, interests, rights or
commitments relating to, or any share appreciation right or other instrument the
value of which is determined in whole or in part by reference to the market
price or value of, shares of capital stock or earnings of such Person.

 

“Equity Securities” means (a) common stock, preferred shares or other capital
stock or equity interests or equity-linked interests of the Company and (b)
Equity Rights that are directly or indirectly exercisable or exchangeable for or
convertible into common stock, preferred shares or other capital stock or equity
interests or equity-linked interests of the Company.

 



3

 



 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Exchange Agreement” means the Exchange Agreement between the Company and the
Holder entered into as of the date of this Debenture and to which this Debenture
is Exhibit A.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Debenture, provided that such securities have not been amended
since the date of this Debenture to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(c).

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Group Member” means, with respect to any specified Person, any Affiliate of the
specified Person that is, directly or indirectly, Controlled by the specified
Person and includes any Person with respect to which the specified Person is a
direct or indirect Subsidiary.

 

“Hedging Arrangement” means any transaction or arrangement, including through
the creation, purchase or sale of any security, including any security-based
swap, swap, cash-settled option, forward sale agreement, exchangeable note,
total return swap or other derivative, in each case, the effect of which is to
hedge the risk of owning the Debenture and/or any Conversion Shares (including
prior to any Conversion).

 



4

 



 

“Mandatory Default Amount” means 100% of the outstanding principal amount of
this Debenture, plus 100% of accrued and unpaid interest hereon, and (b) other
reasonable legal costs and expenses incurred by Holder in enforcing this
Debenture.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“OTC Markets” means the OTC Markets, Inc.

 

“Original Issue Date” means March 9, 2020.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, firm or other entity or group (as defined in the Exchange Act) or
any governmental authority.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Successor Entity” shall have the meaning set forth in Section 5(c).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB, OTCQX or the OTC Pink Tier
(or any successors to any of the foregoing).

 

“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may issue
securities at a future determined price.

 



5

 



 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the average price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if OTCQB or
OTCQX is not a Trading Market, the average price of the Common Stock for such
date (or the nearest preceding date) on OTCQB or OTCQX as applicable, (c) if the
Common Stock is not then listed or quoted for trading on OTCQB or OTCQX and if
prices for the Common Stock are then reported in the OTC Pink Tier published by
OTC Markets (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

Section 2. Interest.

 

a) Payment of Interest in Cash. The Company shall pay interest to the Holder on
the aggregate unconverted and then outstanding principal amount of this
Debenture at the rate of 8% per annum, payable on each Conversion Date (as to
that principal amount then being converted), and on the Maturity Date, solely in
Common Stock of the Company.

 

b) Interest Calculations. Interest shall be calculated on the basis of a
three-hundred and sixty (360) day year, consisting of twelve (12) thirty (30)
calendar day periods, and shall accrue daily commencing on the Original Issue
Date until the conversion in full of the outstanding principal, together with
all accrued and unpaid interest, and other amounts which may become due
hereunder, has been made.

 

c) [Reserved]

 

d) Prepayment. Upon five (5) business days’ prior written notice to the Holder,
the Company may prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder and without penalty.

 

6

 

 

Section 3. Restriction on Transfers and Encumbrances.

 

a) No Assignment. During the term of this Debenture, the Debenture may not be
transferred, assigned or hypothecated without the prior written consent of the
Company, such consent to be given or withheld at its sole discretion. The entry
by the Holder into a Hedging Arrangement with respect to the Debenture and/or
any Conversion Shares (including prior to any Conversion) shall be deemed to be
a transfer of such for purposes of this ‎Section, and subject to such
restrictions as aforesaid.

 

b) Standstill Restrictions. During the term of this Debenture, the Holder shall
not, directly or indirectly, and shall cause its Representatives (to the extent
acting on behalf of the Holder) and Group Members not, directly or indirectly,
to, without the prior written consent of, or waiver by, the Company:

 

i. acquire, offer or seek to acquire, agree to acquire or make a proposal
(including any private proposal to the Company or the Board) to acquire, by
purchase or otherwise (including through the acquisition of Beneficial
Ownership), any securities (including any Equity Securities or Voting
Securities) or Derivative Instruments, or direct or indirect rights to acquire
any securities (including any Equity Securities or Voting Securities) or
Derivative Instruments, of the Company or any Subsidiary or Affiliate of the
Company or any successor to or Person in Control of the Company, or any
securities (including any Equity Securities or Voting Securities) or
indebtedness convertible into or exchangeable for any such securities or
indebtedness; provided that the Holder may acquire, offer or seek to acquire,
agree to acquire or make a proposal to acquire common stock of the Company (and
any securities (including any Equity Securities or Voting Securities)
convertible into or exchangeable for common stock of the Company) and Derivative
Instruments with respect to common stock of the Company, if, immediately
following such acquisition, the collective Beneficial Ownership of common stock
of the Company of the Shareholder and its Group Members, as a group, would not
exceed 9.99% of the issued and outstanding capital of the Company;

 

ii. offer, or seek to acquire, or participate in any acquisition of a majority
of the consolidated assets of the Company and its Subsidiaries, taken as a
whole;

 



7

 



 

iii. conduct, fund or otherwise become a participant in any “tender offer” (as
such term is used in Regulation 14D under the Exchange Act) or in any merger or
merger type transaction, involving Equity Securities, Voting Securities or any
securities convertible into, or exercisable or exchangeable for, Equity
Securities or Voting Securities, in each case either not approved by the Board
or approved by the Board when a majority of directors at the time of such
approval or recommendation are not Incumbent Directors;

 

iv. otherwise act in concert with others to seek to control or influence the
Board or shareholders of the Company or its Subsidiaries or Affiliates; provided
that nothing in this clause (d) shall preclude the Shareholder or its
Representatives from engaging in discussions with the Company or its
Representatives;

 

v. make or join or become a participant (as defined in Instruction 3 to Item 4
of Schedule 14A under the Exchange Act) in (or in any way knowingly encourage)
any “solicitation” of “proxies” (as such terms are defined in Regulation 14A as
promulgated by the SEC, or consent to vote any Voting Securities or any of the
voting securities of any Subsidiaries or Affiliates of the Company (including
through action by written consent), or otherwise knowingly advise or influence
any Person with respect to the voting of any securities of the Company or its
Subsidiaries or Affiliates;

 

vi. make any public announcement with respect to, or solicit or submit a
proposal for, or offer, seek, propose or indicate an interest in (with or
without conditions) any merger or merger type transaction, including, but not
limited to, consolidation, business combination, “tender offer” (as such term is
used in Regulation 14D under the Exchange Act, recapitalization, reorganization,
purchase or license of a material portion of the assets, properties, securities
or indebtedness of the Company or any Subsidiary or Affiliate of the Company, or
other similar extraordinary transaction involving the Company, any Subsidiary of
the Company or any of its securities or indebtedness, or enter into any
discussions, negotiations, arrangements, understandings or agreements (whether
written or oral) with any other Person regarding any of the foregoing;

 



8

 



 

vii. call or seek to call a meeting of shareholders of the Company or initiate
any shareholder proposal or meeting agenda item for action of the Company’s
shareholders, or seek election or appointment to or to place a representative on
the Board or seek the removal of any director from the Board;

 

viii. form, join, become a member or in any way participate in a Group in
connection with a Hedging Arrangement with respect to the securities of the
Company or any of its Subsidiaries or Affiliates;

 

ix. deposit any Voting Securities in a voting trust or similar Contract or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement or Contract, or grant any proxy with respect to any Voting
Securities;

 

x. make any proposal or disclose any plan, or cause or authorize any of its and
their directors, officers, employees, agents, advisors and other Representatives
to make any proposal or disclose any plan on its or their behalf, inconsistent
with the foregoing restrictions;

 

xi. knowingly take any action or cause or authorize any of its and their
directors, officers, employees, agents, advisors and other Representatives to
take any action on its or their behalf, that would reasonably be expected to
require the Company or any of its Subsidiaries or Affiliates to publicly
disclose any of the foregoing actions or the possibility of a business
combination, merger or other type of transaction or matter described in this
‎Section;

 

xii. knowingly advise, assist, arrange or otherwise enter into any discussions
or arrangements with any third party with respect to any of the foregoing; or

 

xiii. directly or indirectly, contest the validity of, any provision of this
‎Section (including this subclause) or ‎sub-Section (a) (whether by legal action
or otherwise).

 

c) [Reserved].

 



9

 





 

Section 4. Conversion.

 

a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(d) hereof); provided, however, Purchaser shall be limited to
conversions of $50,000 per month under this Debenture, unless the average daily
five (5) day trading volume of the Company’s Common Stock on any Trading Market
exceeds $100,000 prior to any Notice of Conversion, in which case, these
limitations on the monthly conversion amount shall not be applicable thereafter
and shall cease to have any effect on any subsequent conversions, except as
otherwise provided herein. The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount of this Debenture to be converted and the date on which such conversion
shall be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. No ink-original Notice
of Conversion shall be required, nor shall any medallion guarantee (or other
type of guarantee or notarization) of any Notice of Conversion form be required.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Debenture to the Company unless the entire principal amount of
this Debenture, plus all accrued and unpaid interest thereon, has been so
converted in which case the Holder shall surrender this Debenture as promptly as
is reasonably practicable after such conversion notice without delaying the
Company’s obligation to deliver the shares on the Share Delivery Date.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of such Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error. The Holder, and any assignee by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof. On the Maturity Date, accrued but unpaid interest and
other amounts owing in respect thereof, shall be converted into at the Closing
Conversion Price or New Conversion Price, as applicable. For clarification
purposes, absent an Event of Default as set forth in Section 8(a), the principal
amount and accrued and unpaid interest of this Debenture may only be converted
into Conversion Shares.

 

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $0.3740.

 

c) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Debenture to be converted by (y) the Closing Conversion Price or the New
Conversion Price, as applicable.

 



10

 





 

ii. Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall bear an appropriate “restricted” legend, provided, however, if the
Conversion Shares have been registered with the SEC, the certificate or
certificates thereof shall be free of restrictive legends and trading
restrictions (other than those which may then be required by applicable
securities laws, rules and regulations or any other written agreement between
the parties that limits the resale of the Conversion Shares) representing the
number of Conversion Shares being acquired upon the conversion of this Debenture
(including, if the Company has given continuous notice pursuant to Section 2(b)
for payment of interest in shares of Common Stock at least ten (10) Trading Days
prior to the date on which the Notice of Conversion is delivered to the Company,
shares of Common Stock representing the payment of accrued interest otherwise
determined pursuant to Section 2(a)). On or after the Effective Date, the
Company shall deliver any certificate or certificates required to be delivered
by the Company under this Section 4(c) electronically through the Depository
Trust Company or another established clearing corporation performing similar
functions.

 

iii. Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original
Debenture delivered to the Company and the Holder shall promptly return to the
Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Conversion Notice.





 

iv. Obligation Absolute. The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Debenture in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Holder. In the event the Holder of this Debenture
shall elect to convert any or all of the outstanding principal amount and
accrued interest hereof, the Company may not refuse conversion based on any
claim that the Holder or anyone associated or affiliated with the Holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to Holder, restraining and or enjoining
conversion of all or part of this Debenture shall have been sought and obtained,
and the Company posts a surety bond for the benefit of the Holder in the amount
of 150% of the outstanding principal amount of this Debenture, which is subject
to the injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to the Holder to the extent it obtains judgment. In the absence of
such injunction, the Company shall issue Conversion Shares or, if applicable,
cash, upon a properly noticed conversion.

 



11

 



 

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, from and
after the Going Public Date, if the Company fails for any reason to deliver to
the Holder such certificate or certificates by the Share Delivery Date pursuant
to Section 4(c)(ii), and if after such Share Delivery Date the Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder’s brokerage firm otherwise purchases, shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Conversion
Shares which the Holder was entitled to receive upon the conversion relating to
such Share Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to
the Holder (in addition to any other remedies available to or elected by the
Holder) the amount, if any, by which (x) the Holder’s total purchase price
(including any brokerage commissions) for the Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that the
Holder was entitled to receive from the conversion at issue multiplied by (2)
the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of the Holder, either reissue (if surrendered) this Debenture in a
principal amount equal to the principal amount of the attempted conversion (in
which case such conversion shall be deemed rescinded) or deliver to the Holder
the number of shares of Common Stock that would have been issued if the Company
had timely complied with its delivery requirements under Section 4(c)(ii). For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of this
Debenture with respect to which the actual sale price of the Conversion Shares
(including any brokerage commissions) giving rise to such purchase obligation
was a total of $10,000 under clause (A) of the immediately preceding sentence,
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In and, upon request of the Company, evidence of the amount
of such loss. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Debenture as required pursuant to
the terms hereof.

 



12

 



 

vi. [Reserved]

 

vii. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder (and the other holders of the
Debentures), not less than 100% of aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the Securities
Exchange Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Debenture and payment of interest hereunder. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable and, if
registered under a Registration Statement that is effective under the Securities
Act, shall be registered for public resale in accordance with such Registration
Statement.

 

viii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Debenture. As to any fraction
of a share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

ix. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion and all fees to the Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Conversion Shares.

 



13

 



 

d) Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Debenture, and a Holder shall not have the right to convert any portion
of this Debenture, to the extent that after giving effect to the conversion set
forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Debenture with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) conversion of the remaining, unconverted
principal amount of this Debenture beneficially owned by the Holder or any of
its Affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 4(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4(d) applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Debenture is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Debenture may be converted (in relation to other securities owned
by the Holder together with any Affiliates) and which principal amount of this
Debenture is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 4(d), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the Commission, as the case may
be, (ii) a more recent public announcement by the Company, or (iii) a more
recent written notice by the Company or the Company’s transfer agent setting
forth the number of shares of Common Stock outstanding.  Upon the written or
oral request of a Holder, the Company shall within two (2) Trading Days confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Debenture, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Debenture held by the Holder. The Holder, upon notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 4(d), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Debenture held by the Holder and the Beneficial Ownership
Limitation provisions of this Section 4(d) shall continue to apply. Any such
increase to the Beneficial Ownership Limitation will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(d) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Debenture.

 



14

 



 

Section 5. Certain Adjustments.

 

a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b) Pro Rata Distributions. During such time as this Debenture is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Debenture, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Debenture (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 



15

 



 

c) Fundamental Transaction. If, at any time while this Debenture is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”) (provided, however,
that the Duke Share Exchange Agreement or any similar agreement pertaining to
Duke, shall not be a Fundamental Transaction), then, upon any subsequent
conversion of this Debenture, the Holder shall have the right to receive, for
each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation in Section 4(d) on the conversion of this Debenture),
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Debenture is convertible immediately prior to such Fundamental
Transaction (without regard to any limitation in Section 4(d) on the conversion
of this Debenture). For purposes of any such conversion, the determination of
the Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Debenture following such
Fundamental Transaction. The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Company under this
Debenture in accordance with the provisions of this Section 5(c) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this
Debenture, deliver to the Holder in exchange for this Debenture a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Debenture which is convertible for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Debenture (without regard to any limitations on the
conversion of this Debenture) prior to such Fundamental Transaction, and with a
conversion price which applies the conversion price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Debenture immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Debenture referring to
the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Debenture with the same effect as if such Successor
Entity had been named as the Company herein.

 

d) Subsequent Equity Sales. If at any time while this Debenture is outstanding,
the Company or any Subsidiary of the Company, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price; provided, however that in the event that such Dilutive
Issuance occurs from the Original Issue Date through the six (6) month
anniversary or the Original Issue Date, any such adjustment shall occur
immediately after the completion of such period. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustment will be made under this Section
5(d) in respect of an Exempt Issuance. If the Company enters into a Variable
Rate Transaction, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion price at which such
securities may be converted or exercised. The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 5(d), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 5(d), upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance, regardless of whether the Holder accurately refers to
the Base Conversion Price in the Notice of Conversion.

 



16

 



 

e) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

f) Notice to the Holder.

 

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. From and after the Going Public Date, to the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to convert this Debenture during
the twenty (20) day period commencing on the date of such notice through the
effective date of the event triggering such notice except as may otherwise be
expressly set forth herein.

 

Section 6. [RESERVED]

 

Section 7. [RESERVED]

 

 

17

 

 

Section 8. Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of the Debenture or
(B) interest and other amounts owing to a Holder on the Debenture, as and when
the same shall become due and payable (whether on a Conversion Date or the
Maturity Date or by acceleration or otherwise) which default, solely in the case
of an interest payment or other default under clause (B) above, is not cured
within three (3) Trading Days;

 

ii. [Reserved]

 

iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under (A) this
Debenture or (B) any other material agreement, lease, document or instrument to
which the Company or any Subsidiary is obligated (and not covered by clause (vi)
below);

 

iv. any representation or warranty made in this Debenture, any written statement
pursuant hereto or any other report, financial statement or certificate made or
delivered to the Holder or any other Holder shall be untrue or incorrect in any
material respect as of the date when made or deemed made;

 

v. the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

vi. the Company or any Subsidiary shall materially default (subject to any grace
or cure period provided in the applicable agreement, document or instrument) on
any of its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement that (a) involves an obligation greater than $400,000, whether such
indebtedness now exists or shall hereafter be created, and (b) results in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

 



18

 



 

vii. [Reserved];

 

viii. [Reserved];

 

ix. the Company shall fails without cause to deliver certificates to a Holder
prior to the tenth (10th) Trading after a Conversion Date pursuant to Section
4(c) or the Company shall provide at any time notice to the Holder, including by
way of public announcement, of the Company’s intention to not honor requests for
conversions of any Debentures in accordance with the terms hereof, without
cause;

 

x. [Reserved]; or

 

xi. Any final and non-appealable monetary judgment, writ or similar final
process shall be entered or filed against the Company, any subsidiary or any of
their respective property or other assets for more than $100,000, and such
judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) calendar days.



 

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid interest
and other amounts owing in respect thereof through the date of acceleration,
shall become, at the Holder’s election, immediately due and payable in cash at
the Mandatory Default Amount. Commencing five (5) days after the occurrence of
any Event of Default that results in the eventual acceleration of this
Debenture, the interest rate on this Debenture shall accrue at an interest rate
equal to the lesser of 15% per annum or the maximum rate permitted under
applicable law. Upon the payment in full of the Mandatory Default Amount, the
Holder shall promptly surrender this Debenture to or as directed by the Company.
In connection with such acceleration described herein, the Holder need not
provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Debenture until such time,
if any, as the Holder receives full payment pursuant to this Section 8(b). No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.

 

c) Loan Subordination. Holder hereby subordinates payment by the Company of any
and all indebtedness, liabilities, interest and other obligations of the Company
to the Holder (the “Subordinated Debt”), to the payment to those certain
creditors of the Company (“Lenders”) listed in Schedule A pursuant to those
Convertible Loan Agreements dated March 9, 2020, copies of which are enclosed
herewith as Exhibit B (as such agreements may be amended from time to time, the
“(the “Senior Loans”), in full, of all indebtedness, interest, liabilities,
guarantees and other obligations of the Company towards the Lender pursuant to
the Senior Loans. Unless and until all of the Senior Loans have been
indefeasibly paid in full, in cash or in kind to the full satisfaction of the
Lenders and all obligations of the Lenders to make loans or extend other
financial accommodations to the Company have terminated, Holder agrees not to do
any of the following, directly or indirectly: ask for or accept payment in cash
of all or any part of the Subordinated Debt, or other property other than Common
Stock in accordance with the provisions of this Debenture, or by set-off or in
any other manner, demand, sue for, accelerate the maturity of, or otherwise
enforce any of the Subordinated Debt, enforce any guaranty of any of the
Subordinated Debt, take any security for any of the Subordinated Debt, exercise
any rights or remedies with respect to the Subordinated Debt, judicially or
non-judicially (including without limitation the commencement of any bankruptcy
or insolvency proceeding against the Company), or attempt to do any of the
foregoing.

 



19

 



 

Section 9. Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, by email
attachment, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number, email address, or address as the Company may specify for such
purposes by notice to the Holder delivered in accordance with this Section
9(a).  Any and all notices or other communications or deliveries to be provided
by the Company hereunder shall be in writing and delivered personally, by
facsimile, by email attachment, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or email
address or address of the Holder appearing on the books of the Company, or if no
such facsimile number or email attachment or address appears on the books of the
Company, at the principal place of business of such Holder.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or email attachment to the email
address set forth on the signature pages attached hereto prior to 5:30 p.m. (New
York City time) on any date, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment to the email address set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and accrued interest, as
applicable, on this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.

 



20

 



 

c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Debenture (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Debenture), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If any
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion. Any waiver by the Company or the Holder must be in writing.

 



21

 



 

f) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 

g) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Debenture shall be cumulative and in
addition to all other remedies available under this Debenture at law or in
equity (including a decree of specific performance and/or other injunctive
relief).  The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
relevant and nonconfidential information and documentation to the Holder that is
reasonably requested by the Holder and necessary to enable the Holder to confirm
the Company’s compliance with the terms and conditions of this Debenture.

 



22

 



 

h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

 

j) Entire Agreement. This Debenture is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
in that certain Registration Rights Agreement being entered into by the Company,
GBC and other security holders of the Company contemporaneously with the
execution of this Debenture, (the “RRA”), with respect to the registration
rights granted by the Company with respect to this Debenture and the Conversion
Shares. This Debenture, together with the Exchange Agreement, and the RRA
supersedes, cancels and replaces any and all prior agreements and understandings
between the parties with respect to such subject matter, which are hereby
terminated and void.

  

*********************

 

(Signature Pages Follow)

 

23

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 



  UAS Drone Corp.       By: /s/ Christopher J. Leith     Name: Christopher J.
Leith     Title: Acting CFO         Facsimile No. for delivery of Notices:
_______________







 

24

 

 

ANNEX A

 

NOTICE OF CONVERSION



 

The undersigned hereby elects to convert principal under the 8% Convertible
Debenture due March 9, 2023, of UAS Drone Corp., a Nevada corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

Date to Effect Conversion:

 

Principal Amount of Debenture to be Converted:

 

Payment of Interest in Common Stock __ yes __ no

If yes, $_____ of Interest Accrued on Account of Conversion at Issue.

 

Number of shares of Common Stock to be issued:



 



Signature:

 

Name:

 



Address for Delivery of Common Stock Certificates:

 

Or

 

DWAC Instructions:

 

Broker No:                                               

Account No:                                        


 



 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The 8% Convertible Debenture due on March 9, 2023, in the aggregate principal
amount of $99,054 is issued by UAS Drone Corp., a Nevada corporation. This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Debenture.

 

Dated:



 

Date of Conversion
(or for first entry, Original Issue Date)   Amount of Conversion
(Principal $_________
Interest
$_________   Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount)   Company Attest                             
                                                                             
                                                                               



 

 

 

 

Schedule A

 

Convertible Loan Lenders

 

Name  Loan   Already advanced   %   No. of Shares   % of holdings   Balance     
                              Ansbacher  $250,000   $8,750    25.00% 
 2,405,906    6.00%  $241,250    25.00% Benitez  $250,000   $8,750    25.00% 
 2,405,906    6.00%  $241,250    25.00% Danenberg  $134,715   $4,715    13.47% 
 1,296,447    3.23%  $130,000    13.47% Zuk Marble  $198,618   $6,952    19.86% 
 1,911,425    4.77%  $191,666    19.86% Meytal - Alonim ltd.  $166,667  
$5,833    16.67%   1,603,937    4.00%  $160,834    16.67%    $1,000,000  
$35,000    100.00%   9,623,621    24.00%  $965,000    100%

 

 

 

 

Exhibit A

 

Share Exchange Agreement

 

See attached.

 



 

 

 





Exhibit B

 

Convertible Loan Agreement

 

See attached.

 

 



 

 

